Case 1:18-cv-02922-AMD-SJB Document 18 Filed 12/02/19 Page 1 of 3 PageID #: 110



 UNITED STATES
 UNITED        DISTRICT COURT
        STATES DISTRICT COURT
 EASTERN DISTRICT OF
 EASTERN DISTRICT OF NEW
                     NEW YORK
                         YORK

                                                   )   Civil Action
                                                       Civil Action No.
                                                                    No. 1:18-cv-02922
                                                                        1:18-cv-02922 (AMD)
                                                                                      (AMD)
 In re FOOT
 In re FOOT LOCKER,
            LOCKER, INC.INC. SHAREHOLDER
                             SHAREHOLDER))
 DERIVATIVE LITIGATION
 DERIVATIVE     LITIGATION               )
                                         )             NOTICE OF VOLUNTARY DISMISSAL
                                         )             WITHOUT PREJUDICE PURSUANT TO FRCP
                                         )             RULE 41
 This  Document Relates
 This Document  Relates To:
                        To:              ))
                                         ))
 ALL ACTIONS
 ALL   ACTIONS                           ))
                                         ))

        Pursuant to
        Pursuant to Rules
                    Rules 23.1(c)
                          23.1(c) and
                                  and 41(a)(1)(A)(ii)
                                      41(a)(1)(A)(ii) of
                                                      of the
                                                         the Federal
                                                             Federal Rules
                                                                     Rules of
                                                                           of Civil
                                                                              Civil Procedure,
                                                                                    Procedure,

 Plaintiffs The Vladimir Gusinsky Revocable Trust and Gregory
                                            Trust and Gregory Smith ("Plaintiffs"), defendants
                                                              Smith ("Plaintiffs"), defendants

 (the "Individual
 (the "Individual Defendants"),
                  Defendants"), and
                                and Nominal
                                    Nominal Defendant
                                            Defendant Foot
                                                      Foot Locker,
                                                           Locker, Inc. ("Foot Locker"
                                                                   Inc. ("Foot         or the
                                                                               Locker" or the

 "Company," and,
 "Company," and, with
                 with the
                      the Individual
                          Individual Defendants, "Defendants"), 1 by
                                     Defendants, "Defendants"),1   by and
                                                                      and through
                                                                          through their
                                                                                  their

 undersigned counsel,
 undersigned counsel, submit
                      submit this
                             this stipulation
                                  stipulation and
                                              and [proposed]
                                                  [proposed] order
                                                             order to
                                                                   to voluntarily
                                                                      voluntarily dismiss
                                                                                  dismiss the
                                                                                          the

 above-captioned action
 above-captioned action without
                        without prejudice
                                prejudice and
                                          and state
                                              state as
                                                    as follows:
                                                       follows:

        WHEREAS, on
        WHEREAS, on May
                    May 16,
                        16, 2018
                            2018 and
                                 and November
                                     November 20,
                                              20, 2018
                                                  2018 Plaintiffs
                                                       Plaintiffs filed their respective
                                                                  filed their respective

 shareholder derivative
 shareholder derivative complaints on behalf
                        complaints on behalf of
                                             of Foot
                                                Foot Locker alleging claims
                                                     Locker alleging claims for breach of
                                                                            for breach of

 fiduciary duty;
 fiduciary duty;

        WHEREAS, those
        WHEREAS, those actions
                       actions were
                               were consolidated by order
                                    consolidated by order of
                                                          of the
                                                             the Court
                                                                 Court on
                                                                       on March
                                                                          March 14,
                                                                                14, 2019;
                                                                                    2019;

        WHEREAS, aa related
        WHEREAS,    related securities
                            securities fraud class action
                                       fraud class action asserting
                                                          asserting federal claims arising
                                                                    federal claims arising from
                                                                                           from

 facts common
 facts common to
              to the
                 the Action
                     Action and
                            and captioned
                                captioned City of Warren
                                          City of        Police and
                                                  Warren Police     Fire Retirement
                                                                and Fire Retirement System
                                                                                    System v.
                                                                                           v.

 Foot Locker,
 Foot Locker, Inc.,
              Inc., et
                    et al, No. 1:18-cv-1492-AMD-SJB
                       al, No. 1:18-cv-1492-AMD-SJB was
                                                    was pending
                                                        pending in
                                                                in the
                                                                   the United
                                                                       United States District
                                                                              States District

 Court for
 Court for the
           the Eastern District of
               Eastern District of New
                                   New York
                                       York (the
                                            (the "Securities
                                                 "Securities Action");
                                                             Action");




 1 Plaintiffs
   Plaintiffs and
              and Defendants
                  Defendants are
                             are collectively
                                 collectively referred
                                              referred to
                                                       to herein
                                                          herein as
                                                                 as the
                                                                    the "Parties."
                                                                        "Parties."
Case 1:18-cv-02922-AMD-SJB Document 18 Filed 12/02/19 Page 2 of 3 PageID #: 111



        WHEREAS, on
        WHEREAS, on August
                    August 21,
                           21, 2018
                               2018 the
                                    the Court
                                        Court entered
                                              entered an
                                                      an order
                                                         order granting
                                                               granting the
                                                                        the Parties'
                                                                            Parties'

 stipulation to
 stipulation to stay
                stay this
                     this Action
                          Action pending
                                 pending entry
                                         entry of
                                               of an
                                                  an order
                                                     order on
                                                           on defendants'
                                                              defendants' motion
                                                                          motion to
                                                                                 to dismiss the
                                                                                    dismiss the

 Securities Action;
 Securities Action;

        WHEREAS, on
        WHEREAS, on September
                    September 30, 2019, an
                              30, 2019, an order
                                           order granting
                                                 granting defendants'
                                                          defendants' motion
                                                                      motion to
                                                                             to dismiss was
                                                                                dismiss was

 entered in
 entered    the Securities
         in the            Action and
                Securities Action and the
                                      the Securities Action was
                                          Securities Action was dismissed with prejudice
                                                                dismissed with prejudice on
                                                                                         on

 October 31,
 October 31, 2019;
             2019;

        WHEREAS, Plaintiffs
        WHEREAS, Plaintiffs now
                            now wish
                                wish to
                                     to voluntarily
                                        voluntarily dismiss
                                                    dismiss this
                                                            this Action
                                                                 Action without
                                                                        without prejudice,
                                                                                prejudice,

 with each
 with each party
           party to
                 to bear
                    bear their
                         their own
                               own costs
                                   costs and
                                         and fees,
                                             fees, and
                                                   and Defendants
                                                       Defendants do
                                                                  do not oppose such
                                                                     not oppose such aa dismissal;
                                                                                        dismissal;

 and
 and

        WHEREAS, the
        WHEREAS, the Parties
                     Parties respectfully submit that
                             respectfully submit that notice
                                                      notice of
                                                             of said
                                                                said dismissal
                                                                     dismissal is unnecessary to
                                                                               is unnecessary to

 protect the
 protect the interests of Foot
             interests of Foot Locker and its
                               Locker and its shareholders
                                              shareholders for the following
                                                           for the following reasons:
                                                                             reasons: (i)
                                                                                      (i) Plaintiffs
                                                                                          Plaintiffs

 seek dismissal
 seek dismissal without
                without prejudice;
                        prejudice; (ii)
                                   (ii) there
                                        there has
                                              has been
                                                  been no
                                                       no settlement
                                                          settlement or
                                                                     or compromise between the
                                                                        compromise between the

 Parties nor
 Parties nor attempts
             attempts to
                      to seek
                         seek such;
                              such; (iii)
                                    (iii) there
                                          there has
                                                has been
                                                    been no
                                                         no collusion
                                                            collusion among
                                                                      among the
                                                                            the Parties;
                                                                                Parties; (iv)
                                                                                         (iv) neither
                                                                                              neither

 Plaintiffs nor
 Plaintiffs nor their
                their counsel has received
                      counsel has received nor
                                           nor will
                                               will receive
                                                    receive any
                                                            any consideration from Defendants
                                                                consideration from Defendants for
                                                                                              for

 the dismissal;
 the dismissal; and
                and (v)
                    (v) no
                        no prior
                           prior notice
                                 notice has
                                        has been
                                            been issued to shareholders
                                                 issued to shareholders in
                                                                        in connection
                                                                           connection with
                                                                                      with this
                                                                                           this

 Action;
 Action;

        NOW, THEREFORE,
        NOW, THEREFORE, IT
                        IT IS HEREBY STIPULATED
                           IS HEREBY            AND AGREED
                                     STIPULATED AND AGREED by
                                                           by the
                                                              the Parties,
                                                                  Parties,

 through their
 through their undersigned
               undersigned counsel,
                           counsel, pursuant
                                    pursuant to
                                             to Rules
                                                Rules 23.1(c)
                                                      23.1(c) and
                                                              and 41(a)(1)(A)(ii)
                                                                  41(a)(1)(A)(ii) of
                                                                                  of the
                                                                                     the Federal
                                                                                         Federal

 Rules of
 Rules of Civil
          Civil Procedure
                Procedure and
                          and subject
                              subject to
                                      to Court
                                         Court approval,
                                               approval, as
                                                         as follows:
                                                            follows:

        1.
        1.      This Action
                This Action is
                            is dismissed
                               dismissed in
                                         in its
                                            its entirety
                                                entirety without
                                                         without prejudice.
                                                                 prejudice.

        2.
        2.      Each party shall
                Each party shall bear
                                 bear its own costs,
                                      its own        fees, and
                                              costs, fees, and expenses,
                                                               expenses, including
                                                                         including attorneys'
                                                                                   attorneys' fees.
                                                                                              fees.

        3.
        3.      For the
                For the reasons
                        reasons noted
                                noted above,
                                      above, notice of this
                                             notice of this dismissal
                                                            dismissal is
                                                                      is not
                                                                         not required.
                                                                             required.
Case 1:18-cv-02922-AMD-SJB Document 18 Filed 12/02/19 Page 3 of 3 PageID #: 112




  IT IS SO STIPULATED this 2nd day of December, 2019.



                                               4-it0/$1,42-         (b$41 (45.
  Su an L. Saltzstein                         THOMAS G. AMON
  SKADDEN, ARPS, SLATE,                       LAW OFFICES OF THOMAS G. AMON
     MEAGHER & FLOM LLP                       733 3rd Avenue, 15th Floor
  Four Times Square                           New York, NY 10017
  New York, NY 10036                          Telephone: (212) 810-2430
  Telephone: (212) 735-3000                   E-mail: tamon@amonlaw. corn
  E-mail: susan.saltzstein@skadden.corn
                                              Counsel for The Vladimir Gusinsky Revocable
  Attorney for Defendants Richard A.          Trust and Gregory Smith
  Johnson, Lauren B. Peters, and Nominal
  Defendant Foot Locker, Inc.


  SIMPSON THACHER &                           ROBBINS LLP
     BARTLETT LLP                             GEORGE AGUILAR
  Lynn K Neuner                               600 B Street, Suite 1900
  425 Lexington Avenue                        San Diego, CA 92101
  New York, NY 10017                          Telephone: (619) 525-3990
  Telephone: (212) 455-2000                   Facsimile: (619) 525-3991
  E-mail: lneuner@stblaw. corn                E-mail: gaguilar@robbinsarroyo.corn

  Attorney for Defendants Dona D. Young,      Counsel for The Vladimir Gusinsky Revocable
  Jarobin Gilbert, Jr., Cheryl Nido Turpin,   Trust
  Alan D. Feldman, Matthew M McKenna,
  Guillermo G. Marmol, Maxine Clark,
  Steven Oakland, Ulice Payne, Jr. Kimberly
  K Underhill and Nicholas DiPaolo
                                              THE WEISER LAW FIRM, P.C.
                                              JAMES M. FICARO
                                              22 Cassatt Avenue
                                              Berwyn, PA 19312
                                              Telephone: (610) 225-2677
                                              jmf@weiserlawfirm.corn

                                              Counsel for Gregory Smith


  SO ORDERED:

  DATED:
                                              THE HONORABLE ANN M. DONNELLY
                                              UNITED STATES DISTRICT JUDGE
